 

Exhibit 10.2


CFO BONUS PLAN


BONUS CALCULATION

The Chief Financial Officer (“CFO”) of Websense, Inc. (the “Company”) will be
eligible for a target bonus of 50% of his annual salary.  This bonus is based
upon the Company meeting its Billings and/or Operating Income objectives.

SUBJECT TO DISCRETIONARY ADJUSTMENT, EACH HALF OF THE COMPANY’S FISCAL YEAR
(JANUARY — JUNE AND JULY — DECEMBER) IN WHICH THE COMPANY MEETS ITS BUDGETED
BILLINGS AND/OR OPERATING INCOME TARGETS, THE CFO IS ELIGIBLE TO RECEIVE AN
AMOUNT EQUAL TO 33.33% OF HIS SEMI-ANNUAL SALARY AS A BONUS.  ONE-THIRD OF THE
SEMI-ANNUAL BONUS (11.11%) IS EARNED IF THE COMPANY MEETS ITS SEMI-ANNUAL
BILLINGS OBJECTIVE AND TWO-THIRDS OF THE SEMI-ANNUAL BONUS (22.22%) IS EARNED
IF  THE COMPANY ACHIEVES ITS SEMI-ANNUAL OPERATING INCOME TARGET.

SUBJECT TO DISCRETIONARY ADJUSTMENT, 16.67% OF THE CFO’S ANNUAL SALARY MAY BE
EARNED, AGAIN SPLIT ONE-THIRD/TWO-THIRDS BETWEEN THE OBJECTIVES, IF THE COMPANY
ACHIEVES ITS ANNUAL BILLINGS AND OPERATING INCOME TARGETS.

ACHIEVEMENT OF AT LEAST 90% OF A GOAL IS REQUIRED FOR ANY PAYMENT OF THE PORTION
OF THE CFO’S BONUS THAT IS BASED ON ACHIEVEMENT BY THE COMPANY OF THAT GOAL. 
SHOULD THE COMPANY ACHIEVE 90% OF ITS BILLINGS OR OPERATING INCOME GOALS,
BONUSES FOR THAT PLAN GOAL WILL BE PAID AT HALF OF THE TARGET PAYMENT FOR THAT
GOAL.  SHOULD THE COMPANY ACHIEVE 110% OF ITS BILLINGS OR OPERATING INCOME
GOALS, BONUSES FOR THAT PLAN GOAL WILL BE PAID AT 1.5 TIMES WHAT THE CFO WOULD
HAVE BEEN PAID ON TARGET FOR THAT GOAL. BONUSES ARE PRORATED FOR GOAL
ACHIEVEMENT BETWEEN 90% - 110%.

The Compensation Committee or Board of Directors has the discretion to adjust
the bonus based upon whether the CFO meets individual objectives set for him by
the Chief Executive Officer.  Bonuses may be adjusted by a percentage of the
bonus, ranging from 0% - 130% based upon achievement of such performance
objectives.


ELIGIBILITY

The CFO must be a current employee on the last day of the semi-annual period
(June 30th and December 31st) to be eligible to receive a bonus for that half
and must be a current employee on the last day of the fiscal year to be eligible
to receive an annual bonus.  Bonus amounts are based upon actual base salary
paid during the period, exclusive of other payments or bonuses.

The Company reserves the right to change these terms from time to time as it
feels necessary to accomplish its goals, including as a result of market
conditions, personnel, new or different product offerings and/or corporate
restructuring.

 


--------------------------------------------------------------------------------